EXHIBIT 10.75


AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
This Agreement, made this 15th day of November 2017 by and between THE
CONNECTICUT WATER COMPANY (hereinafter referred to as the “Employer”) and
Kristen A. Johnson (hereinafter referred to as the “Employee”).
WITNESSETH THAT:
WHEREAS, the Employee has and is expected to continue to render valuable
services to the Employer, and
WHEREAS, the Employer desires to ensure that it will have the benefit of the
Employee’s services until she reaches retirement, and
WHEREAS, the Employer wishes to assist the Employee in providing for the
financial requirements of the Employee in the event of her retirement,
disability or death; and
WHEREAS, the Employer and the Employee entered into an amended and restated
Supplemental Executive Retirement Agreement dated January 24, 2008; and
WHEREAS, the parties amended and restated the Supplemental Retirement Agreement
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and regulations issued thereunder (collectively “Section 409A”) effective
January 1, 2009; and
WHEREAS, the parties agree to further amend and restate the Supplemental
Retirement Agreement to provide for certain benefits on an involuntary
termination of employment;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree to enter into this Amended
and Restated Supplemental Executive Retirement Agreement, effective November 15,
2017, as follows:
1.SUPPLEMENTAL RETIREMENT BENEFIT
a.    Normal or Deferred Retirement. If, upon or after the Employee’s attainment
of age 65, the Employee shall separate from service and she shall be eligible to
receive a benefit under The Connecticut Water Company Employees’ Retirement Plan
(hereinafter referred to as the “Retirement Plan”), the Employee shall be
entitled to receive pursuant to this Agreement a benefit having a value equal to
an annual benefit for her life of (a) 60% of the Employee’s Average Earnings
reduced by (b) the annual benefit payable to the Employee under the Retirement
Plan in the form of a single life annuity for the life of the Employee (whether
or not the benefit under the Retirement Plan is actually paid in such form),
commencing at the same time as of which benefits commence hereunder (whether or
not the benefit under the Retirement Plan commences at such time), and further
reduced by the annual benefit payable to Employee under any qualified defined
benefit plan maintained by Rockville Bank/United Bancorp in the form of a single
life annuity on the life the Employee (whether or not the benefit under such
plan is actually paid in such form) commencing at the same time as of which
benefits commence hereunder (whether or not the benefit under such


    

--------------------------------------------------------------------------------

EXHIBIT 10.75


plan commences at such time). Such benefit will be payable in accordance with
Section 2 below. The date as of which benefits commence hereunder is the first
day of the month following the Employee’s separation from service, even though
actual payment may be delayed in accordance with Section 2 hereof.
b.    Early Retirement. If, upon or after the Employee’s attainment of age 55
and prior to attainment of age 65, the Employee shall separate from service and
she shall be eligible to receive a benefit under the Retirement Plan, the
Employee shall be entitled to receive pursuant to this Agreement a benefit
having a value equal to an annual benefit for her life of (a) 60% of the
Employee’s Average Earnings reduced by (b) the annual benefit payable to the
Employee under the Retirement Plan in the form of a single life annuity for the
life of the Employee (whether or not the benefit under the Retirement Plan is
actually paid in such form) commencing at age 65 (whether or not the benefit
under the Retirement Plan commences at such time) and further reduced by (c) the
annual benefit payable to Employee under any qualified defined benefit plan
maintained by Rockville Bank/United Bancorp in the form of a single life annuity
for the life of the Employee (whether or not the benefit payable under such plan
is actually payable in such form) commencing at age 65 (whether or not the
benefit under such plan commences at such time). If such benefit shall commence
to be paid prior to the Employee’s attainment of age 62, such benefit shall be
reduced by 4% for each complete year by which the date of benefit commencement
precedes her attainment of age 62. Such benefit shall be paid in accordance with
Section 2 below.
c.    For purposes of a. and b. above, “Average Earnings” shall have the meaning
set forth in the Retirement Plan, except that in determining Average Earnings,
Annual Earnings (as defined in the Retirement Plan) shall not be limited to the
OBRA ‘93 annual compensation limit, the annual compensation limit imposed under
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), or any
similar limit on annual compensation under Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), imposed by any future
legislation.
In determining Average Earnings, if the Employee retires under this Agreement on
or after attainment of age 62, Annual Earnings shall also include the value of
all of the following: (1) Cash Units, (2) Restricted Stock, and (3) Performance
Shares awarded to a Participant under the Connecticut Water Service, Inc.
Performance Stock Program (the “Program”) for any year in which such awards are
made. Notwithstanding the foregoing, in no event shall awards which are
long-term awards or PARSAs under the Program be taken into account in
determining Average Earnings. The value of such awards (other than long-term
awards or PARSAs) shall be included within Annual Earnings in the year in which
such amounts are finally determined and actually awarded. Such amounts, if
credited to a Performance Share Account, shall not be counted a second time when
payment is made from such Account.
The calculation of the benefit set forth in a. and b. above, and of all other
benefits payable under this Agreement, shall be performed by the Compensation
Committee under the Retirement Plan, and the calculations and interpretations of
such Committee shall be final and binding on the parties hereto.
The Employee will not be deemed to have retired unless she has experienced a
separation from service as defined in Section 409A of the Code.


2

--------------------------------------------------------------------------------

EXHIBIT 10.75


d.    Disability Benefit. If the Employee shall incur a separation from service
due to a disability, the Employee shall be entitled to receive pursuant to this
Agreement a benefit having a value equal to an annual benefit for her life
calculated in the manner set forth in b. above; provided, however, that the
reduction factor pursuant to b. above shall be 0.72 if the Employee’s benefit
commencement date precedes age 62 by more than 7 complete years. The Employee
will not be deemed to have terminated employment unless she has experienced a
separation from service as defined in Section 409A of the Code. Such benefit
shall be paid in accordance with Section 2 below. Notwithstanding the foregoing
in this Section 1.d, “disability” shall be determined by the Compensation
Committee, and the Employee will be considered to be disabled if the Employee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.
e.    Termination of Employment without Cause or due to Disability. If the
Employee shall incur a separation from service by the Employer without Cause (as
defined in the employment agreement between the Employee and the Employer) or
due to Employee’s disability at any time before the attainment of age 62, (a)
the Employee will be entitled to receive a benefit pursuant to this Agreement
calculated in accordance with Section 1.b (and Section 1.d in the case of
disability), but which benefit shall not be reduced regardless of the fact the
Employee has not yet attained age 62 (i.e., there shall be no benefit reduction
of 4% for each complete year by which the date the benefit commences precedes
the attainment of age 62) and (b) in determining Average Earnings, Annual
Earnings shall be determined consistent with the second paragraph of Section 1.c
above.
f.    Absence of Other Benefits. No benefits shall be paid to the Employee
pursuant to this Agreement other than as provided in a. through e. above.
2.    TERMS AND CONDITIONS OF BENEFIT. The annual lifetime benefit calculated in
accordance with Section 1 hereof shall be paid in monthly installments on the
first day of each month. Such installments paid pursuant to 1.a, 1.b or 1.d
shall be calculated as if they were to commence to be paid on the first day of
the first month following the Employee’s separation from service. However, if
the Employee is a “specified employee” as that term is defined under Section
409A, at the time of separation from service, actual payment will commence on
the first day of the seventh (7th) month following the date of the Employee’s
separation from service, and the first payment shall include all payments that
would have been made had payments commenced on the first day of the month
following the Employee’s separation from service, so that the first installment
made pursuant to 1.a., 1.b. or 1.d, if the Employee is a specified employee,
shall be equal to seven (7th) such installments. If the Employee is not a
“specified employee” at the time of separation from service, payment of monthly
installments shall commence on the first day of the first month following the
Employee’s separation from service.
If the Employee is a specified employee at the time of separation and should die
after separation, but prior to the first day of the seventh (7th) month
following separation from service, a lump sum equal to the amount the Employee
would have received had she commenced receiving benefits immediately upon the
first day of the month following separation from service and ending on the date
of death shall be paid to the Employee’s estate; and the Employee’s


3

--------------------------------------------------------------------------------

EXHIBIT 10.75


surviving spouse, if any, shall receive any 50% survivor annuity payments for
the period from the Employee’s date of death to the first day of the seventh
(7th) month following separation from service. Any payments made pursuant to the
preceding sentence shall be made on the first day of the seventh (7th) month
following separation from service.
The form in which the benefit hereunder shall be paid is, if the Employee is
unmarried at the time of separation from service, an annuity for the life of the
Employee only and, if the Employee is married at the time of separation from
service, an annuity for the life of the Employee with the provision that after
the Employee’s death, 50% of the annual benefit that was payable to the Employee
shall be continued to the Employee’s surviving spouse for life (a “Joint and
Survivor Annuity”). The benefit payable as a Joint and Survivor Annuity shall be
calculated by applying to the benefit calculated in accordance with Section
1.a., 1.b., or 1.d. hereof, as appropriate, the factors for the 50% contingent
annuity option set forth in the Retirement Plan. The Joint and Survivor Annuity
shall be actuarially equivalent to the life annuity form of payment.
Monthly installments of benefits shall be paid on the first day of the month and
shall cease to be paid as of the first day of the month following the date of
the Employee’s death, unless a Joint and Survivor Annuity is then in effect, in
which event the installments shall continue to be paid on the first day of the
month and shall cease as of the first day of the month following the death of
the Employee’s surviving spouse. A Joint and Survivor Annuity shall be deemed to
be in effect if the Employee is married at the time of separation from service,
regardless of whether the Employee dies prior to actual commencement of
benefits.
3.    DEATH BENEFIT. If the Employee has attained age 55 while in service with
the Employer and dies thereafter, while in the service of the Employer, and if
the Employee’s spouse or other beneficiary is entitled to a death benefit under
the Retirement Plan, said spouse or other beneficiary shall be entitled to
receive a death benefit pursuant to this Plan. However, if the Employee is
survived by her spouse, such spouse shall be deemed to be entitled to receive a
spousal pre-retirement death benefit under the Retirement Plan even if a waiver
of such spousal pre-retirement death benefit is in effect under such Plan. The
amount of said death benefit shall be determined as if the Employee had been
terminated without Cause on the day prior to her death (with benefits provided
in accordance with Section 1.e above) with either a Joint and Survivor Annuity
in effect, if her spouse survives her, or a five years certain and life annuity
(as described in the Retirement Plan) in effect, if she has no spouse or her
spouse does not survive her. However, rather than being paid in the form of a
survivor annuity or in installments for the five-year period, payment of the
present value of the death benefit shall be made in a lump sum on the first day
of the first month following the Employee’s death. The actuarial assumptions to
be utilized in computing the present value thereof shall be the interest rate
and mortality assumptions then being utilized under the Retirement Plan in
computing lump sum payments.
No other death benefits shall be payable in the event of the Employee’s death
while in the service of the Employer.
4.    LIMITATION OF BENEFIT. If the Employee’s employment shall be terminated
for cause involving fraud, dishonesty, moral turpitude, gross misconduct, gross
failure to perform


4

--------------------------------------------------------------------------------

EXHIBIT 10.75


her duties, or disclosure of secret Or other confidential information of the
Employer to any competitor or to any person not authorized to receive such
information, neither the Employee, her spouse, her beneficiary nor her estate
shall be entitled to receive any benefit under this Agreement.
5.    ABSENCE OF FUNDING. Benefits payable pursuant to this Agreement shall not
be funded, and the Employer shall not be required to segregate or earmark any of
its assets for the benefit of the Employee, her spouse, her beneficiary or her
estate. Such benefits shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Employee, her spouse, her beneficiary or her
estate, and any attempt to anticipate, alienate, transfer, assign or attach
these benefits shall be void. The Employee, her spouse, her beneficiary or her
estate shall have only a contractual right against the Employer for the benefits
hereunder and shall have the status of general unsecured creditors.
Notwithstanding the foregoing, in order to pay benefits pursuant to this
Agreement, the Employer may establish a grantor trust (hereinafter the “Trust”)
within the meaning of Section 671 of the Internal Revenue Code of 1986, as
amended. Some or all of the assets of the Trust may be dedicated to providing
benefits to the Employee, her spouse, her beneficiary or her estate pursuant to
this Agreement, but, nevertheless, all assets of the Trust shall at all times
remain subject to the claims of the Employer’s general creditors in the event of
the Employer’s bankruptcy or insolvency.
6.    MISCELLANEOUS.
a.    This Agreement may be amended at any time by mutual written agreement of
the parties hereto, but no amendment shall operate to give the Employee, her
spouse, her estate or any other beneficiary, either directly or indirectly, any
interest whatsoever in any funds or assets of the Employer, except the right to
receive the payments herein provided and the right to receive such payments from
assets held in the Trust.
b.    This Agreement shall not supersede any other contract of employment,
whether oral or in writing, between the Employer and the Employee, nor shall it
affect or impair the rights and obligations of the Employer and the Employee,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the Employee.
c.    This Agreement shall be construed in all respects under the laws of the
State of Connecticut.
d.    This Agreement has been prepared with reference to Section 409A of the
Internal Revenue Code and should be interpreted and administered in a manner
consistent with Section 409A.
e.    This Amendment and Restatement is effective as of November 15, 2017.


5

--------------------------------------------------------------------------------

EXHIBIT 10.75




IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
on the day and year above written.
 
 
THE CONNECTICUT WATER COMPANY
 
 
 
 
11/21/17
 
By
/s/ David C. Benoit
Date
 
 
David C. Benoit
 
 
 
Interim President & CEO
 
 
 
 
11.21.17
 
By
/s/ Kristen A. Johnson
Date
 
 
Kristen A. Johnson



6